THE THIRTEENTH COURT OF APPEALS

                                   13-17-00447-CV


                                 County of Hidalgo
                                          v.
                                 Mary Alice Palacios


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                            Trial Cause No. C-2248-17-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

dismissing Palacios’s suit against the County. Costs of the appeal are adjudged against

appellee, Mary Alice Palacios.

      We further order this decision certified below for observance.

December 19, 2018